Exhibit 10.1

LOAN MODIFICATION AGREEMENT

 

This LOAN MODIFICATION AGREEMENT (the6001-2.10.14  “M18881039.6odification”) is
entered into as of March 14, 2014, by and between the Lender(s), Borrower(s) and
Guarantor(s) listed on the Loan Schedule referred to below.  References in this
Modification to “Lender,” “Borrower,” and “Guarantor” shall be construed to mean
and refer to each such Lender, Borrower, and Guarantor, respectively.

RECITALS

A.In connection with the loan(s) described on the Loan Schedule (each, a
“Loan”), Borrower has entered into one or more loan agreements with Lender
(each, a “Loan Agreement”).  This Modification is one of the Loan Documents, and
references in the existing Loan Documents and this Modification to “Loan
Documents,” or any of them, shall be deemed to be a reference to such Loan
Documents, as modified by this Modification and to this Modification and the
Prior Modifications (defined below).  References in this Modification to a
“Loan” or “Loan Agreement” are to each such Loan and Loan Agreement, if more
than one Loan is included on the Loan Schedule.  Pursuant to the guarantee(s)
identified on the Loan Schedule (each, a “Guaranty”), Guarantor guaranteed
payment and performance of the Loan and other Obligations. Pursuant to the other
Loan Documents identified on the Loan Schedule, other Credit Parties have
granted security interests in Collateral or otherwise become obligated with
respect to the Loan.  Prior modifications to the Loan Documents include (i) that
certain Loan Modification Agreement, dated March 29, 2012 (the “2012
Modification”) between Lender, Borrower and Guarantor, (ii) the Loan Waiver and
Collateral Agreement dated November 14, 2012 (the “November 2012 Modification”),
(iii) that certain Loan Modification Agreement dated August 13, 2013 (the
“August 2013 Modification”), and (iv) that certain Loan Modification Agreement
dated November 13, 2013 (the “November 2013 Modification) (collectively, the
“Prior Modifications”).

B.Borrower has requested that Lender modify the Loan Documents as provided in
this Modification and Lender is willing to do so, subject to the terms and
conditions set forth herein.

C.Without limiting or waiving any other defaults, Borrower is in default of the
Consolidated Pre-Compensation FCCR set forth in Section 4(e)(i) of the 2012
Modification for the period ending December 31, 2013 and Borrower is in default
of the Consolidated Post-Compensation FCCR set forth in Section 4(e)(ii) of the
2012 Modification for the period ending December 31, 2013 (such defaults the
“Existing Defaults”).

FOR VALUABLE CONSIDERATION, the parties agree as follows:

ARTICLE 1
PRELIMINARY MATTERS

1.1     Defined Terms.  For purposes of this Modification and the Loan Documents
generally, certain capitalized terms used in this Modification and not otherwise
defined herein have the meanings given to such terms in Appendix A;  provided,
however, that the terms “Default” and “Event of Default” exclude the Existing
Defaults.  Appendix A also includes various rules of construction and
interpretation that the parties agree are applicable to this Modification and
the other Loan Documents.

1.2     Recitals and Loan Schedule.  The parties acknowledge the accuracy of the
Recitals and agree that the Recitals are part of this Modification.  Borrower
confirms and agrees that the information set forth on the “Loan Schedule”
attached as Exhibit 1.2 is complete and correct.

1.3     Loan Balance.  Borrower acknowledges as correct the outstanding
principal balance of the Loan, as set forth on the Loan Schedule, as of the date
there stated. 

ARTICLE 2
MODIFICATIONS TO LOAN DOCUMENTS

Any other provision of the Loan Documents to the contrary notwithstanding and,
unless otherwise specifically stated, until such time as all Obligations under
the Loan Documents have been fully paid and performed, Borrower covenants and
agrees as follows:

 

 

--------------------------------------------------------------------------------

 

 

2.1     Maturity Dates.  Borrower confirms and agrees that the Maturity Date for
each Loan is as set forth on the Loan Schedule.

2.2     No Further Obligation to Extend.  For avoidance of doubt, Borrower and
the other Credit Parties acknowledge and agree that any further extension of the
maturity dates of any of the Loans will be subject to Lender’s sole and absolute
discretion and to such fees and conditions as Lender may require and that Lender
has made no commitment whatsoever to provide extensions of the maturity dates or
other concessions or modifications with respect to the Loans.

2.3     Modification of Definition.  The definition of “Adjusted Principal
Payments” in Section 2 of the 2012 Modification is hereby amended in its
entirety as follows:

“Adjusted Principal Payments” means with respect to each Release Loan, a
calculated regular monthly payment of principal and interest determined by
Lender based upon (a) the outstanding principal balance of the Release Loan as
of the date of the determination; (b) the interest rate applicable to the
Release Loan as of the date of determination and (c) the remainder of the
original amortization period applicable to the Release Loan (or if the
applicable Release Loan has previously been reamortized, the remainder of the
amortization period most recently used for such reamortization).  For avoidance
of doubt, (i) any such calculated reamortization shall be made consistent with
the original amortization schedule of the applicable Release Loan (or if the
applicable Release Loan has previously been reamortized, the amortization period
most recently used for such reamortization) and shall not require that such
calculation be based on the full amortization of such Loan over the remaining
term and (ii) the foregoing calculation of the Adjusted Principal Payments is
solely for the purpose of calculating the regular payments of principal and
interest due on Release Loans in connection with the fixed charge coverage
ratios pursuant to Sections 4(d) and 4(e) in order to reflect the effect of
prepayments that would not otherwise result in a reamortization and shall not
result in a change or reamortization of any payments actually due with respect
to any Loan.

2.4     Modification of Financial Covenants (GE Collateral Pool).  In order to
amend the Minimum Pre-Compensation FCCR (GE Collateral Pool) in the 2012
Modification as previously amended by the August 2013 Modification and the
November 2013 Modification, Sections 4(d)(i) and (ii) of the 2012 Modification
are hereby amended in their entirety as follows: 

(i)Pre-Compensation FCCR (GE Collateral Pool).  Borrower must maintain a
Pre-Compensation FCCR (GE Collateral Pool) for all of the Sites equal to or
greater than the ratio specified below, as measured as of the end of each of
Borrower’s Fiscal Quarters.    

Fiscal Quarter Ending

Minimum Pre-Compensation FCCR (GE Collateral Pool)

03/31/2012

0.85:1.00

06/30/2012

0.90:1.00

09/30/2012

0.95:1.00

12/31/2012

1.00:1.00

03/31/2013

1.00:1.00

06/30/2013

1.05:1.00

09/30/2013

1.20:1.00

12/31/2013

1.30:1.00

03/31/2014

1.30:1.00

06/30/2014

1.10:1.00

09/30/2014

1.15:1.00

12/31/2014

1.20:1.00

03/31/2015

1.20:1.00

06/30/2015

1.20:1.00

09/30/2015

1.20:1.00

12/31/2015 and thereafter

1.20:1.00





 

 

6001-2.10.14

Loan ID No(s):435130, 431562, 431830, 432039, 435127, 435397

18881039.6

2

 

 

--------------------------------------------------------------------------------

 

 

 

“Pre-Compensation FCCR (GE Collateral Pool)” means the ratio, calculated as of
the end of each Fiscal Quarter of Borrower, determined in accordance with GAAP
and calculated in accordance with the Uniform System of Accounts for Hotels, of
(i) with respect to the 12-month period of time immediately preceding the
applicable Fiscal Quarter end, the sum (without duplication) of (A) net income
of the Sites, plus (B) the following amounts with respect to the Sites: interest
expense, income taxes, depreciation, amortization, Operating Lease Expenses
(including ground lease rent expense), and Capital Lease expense, less (C)
non-recurring miscellaneous income, plus (D) non-recurring miscellaneous expense
(as allowed by Lender), and minus (E) 4% of total room revenues with respect to
each Site as an assumed reserve for replacement and 4% of total room revenues
for each Site as an assumed management fee (or actual management fee, if
greater) to (ii) the sum (without duplication) of the following amounts
determined by Lender on an Annualized Basis with respect to the Sites: (A)
Operating Lease Expenses (including ground lease rent expense), (B) scheduled
Adjusted Principal Payments (with respect to Release Loans), scheduled principal
and interest payments on all other Loans and all other Indebtedness secured in
whole or in part by a lien on the Site, (C) Capital Lease expense, and (D)
interest expense (excluding non-cash interest expense and amortization of
non-cash financing expenses). 

(ii)Cure Right.  In lieu of any other provision of the Loan Documents that
grants to any Credit Party the right to cure a Default arising from the
violation of the Pre-Compensation FCCR (GE Collateral Pool) through the addition
or substitution of Collateral or the payment of money (all of which provisions
shall no longer be applicable), if there is a breach of the Pre-Compensation
FCCR (GE Collateral Pool), an Event of Default shall not occur as a result of
such breach if within 30 days after the earlier of notice from Lender or the
occurrence of such breach, Borrower makes a prepayment of the Loans in an amount
sufficient to reduce the principal balance of one or more of the Loan(s) (as
selected by Lender as provided below) to an amount (and taking into account an
adjustment of monthly payment amounts as a result of reamortization of the
reduced Loan amount in equal monthly payments over the remaining term of the
applicable Loan(s)) that would result in compliance with the Pre-Compensation
FCCR (GE Collateral Pool) for the period in question.  For the avoidance of
doubt, any such reamortization shall be made consistent with the original
amortization schedule of the Loan(s) (or if the applicable Loan(s) has
previously been reamortized, in accordance with the amortization period most
recently used for such reamortization) and shall not require that the Loan(s) be
fully amortized over the remaining term.  Lender’s determination of the amount
of any such prepayment and the amount of any reamortized monthly payments shall
be final and conclusive absent manifest error. Lender may determine in its sole
discretion which Loan(s) such prepayment will be applied to and which Loans will
be subject to reamortization.  Any such prepayment will be subject to all
applicable prepayment fees and premiums.  Within five days after request from
Lender, Borrower and the other Credit Parties will execute and deliver to Lender
such modifications of the Loan Documents as Lender may request to evidence the
amount and application of such prepayment and any reamortized monthly payments.

2.5     Modification of Financial Covenants (Loan-to-Value).  In order to amend
the Loan-to-Value covenant in the 2012 Modification as previously amended
pursuant to November 2013 Modification, Section 4(d)(iii) of the 2012
Modification is hereby amended in its entirety as follows: 

(iii)Loan-to-Value.  As of the end of each fiscal quarter set forth below, the
ratio of (A) the unpaid principal balance of the Loan as of such quarter end to
(B) the most-recent Appraised Value of the Sites that are included in the
Collateral as of such quarter end (the “Loan to Value Ratio”) shall not be
greater than the following: 



 

 

6001-2.10.14

Loan ID No(s):435130, 431562, 431830, 432039, 435127, 435397

18881039.6

3

 

 

--------------------------------------------------------------------------------

 

 

Fiscal Quarter Ending

Maximum Loan-to-Value Ratio

03/31/2012

100.0%

06/30/2012

100.0%

12/31/2012

80.0%

06/30/2013

80.0%

12/31/2013

72.2%

03/31/2014

70.0%

06/30/2014

70.0%

09/30/2014

70.0%

12/31/2014

60.0%

03/31/2015

60.0%

06/30/2015

60.0%

09/30/2015

60.0%

12/31/2015 and thereafter

60.0%

 

As used herein, “Appraised Value” shall mean the “as-is” value of each Site as
determined by Lender based upon appraisals ordered annually by Lender (or
Lender’s counsel) beginning January 1, 2012 pursuant to Section 4(m) as adjusted
pursuant to “desktop updates” obtained by Lender pursuant to Section 4(m).  Upon
the release of a Site from the applicable Mortgage pursuant to the Collateral
Release provisions in Section 4(h), Lender shall recompute the Loan to Value
Ratio to give effect to such release and the application of the applicable
Release Price.    

2.6     Additional Financial Covenants (Supertel Hospitality, Inc.).  In order
to amend the Additional Financial Covenants (Supertel Hospitality, Inc.)
covenant in the 2012 Modification, Section 4(e) of the 2012 Modification is
hereby amended in its entirety as follows: 

(e)Additional Financial Covenants (Supertel Hospitality, Inc.).  From and after
the date that this Modification becomes effective and continuing until all
Obligations under the Loan Documents are fully paid and performed, anything in
the Current Loan Documents to the contrary notwithstanding:

(i)Consolidated Pre-Compensation FCCR. As measured for Parent and its
consolidated Affiliates as of the last day of each Fiscal Quarter, Parent and
its consolidated Affiliates must have a Consolidated Pre-Compensation FCCR equal
to or greater than the ratio stated in the following table;  provided,  however,
that this Consolidated Pre-Compensation FCCR shall not be tested as of a Fiscal
Quarter end if the Loan-to-Value Ratio as then in effect is 60% or less:

Fiscal Quarter Ending

Minimum Consolidated Pre-Compensation FCCR

03/31/2012

0.95:1.00

06/30/2012

1.00:1.00

09/30/2012

1.05:1.00

12/31/2012

1.10:1.00

03/31/2013

1.10:1.00

06/30/2013

1.10:1.00

09/30/2013

1.10:1.00

12/31/2013

1.20:1.00

03/31/2014

1.20:1.00

06/30/2014

0.70:1.00

09/30/2014

0.75:1.00

12/31/2014 and thereafter

1.00:1.00

 

“Consolidated Pre-Compensation FCCR” means the ratio, calculated as of the end
of each Fiscal Quarter of Parent and its consolidated Affiliates and determined
in



 

 

6001-2.10.14

Loan ID No(s):435130, 431562, 431830, 432039, 435127, 435397

18881039.6

4

 

 

--------------------------------------------------------------------------------

 

 

accordance with GAAP, of:  (i) with respect to the 12-month period of time
immediately preceding the applicable Fiscal Quarter end, the sum (without
duplication) of (A) net income, interest expense, income taxes, depreciation,
amortization, and Operating Lease Expenses (including ground lease rent
expense), and Capital Lease expense, but less (B) 4% of total room revenues with
respect to each hotel property owned, operated or leased by Parent or any such
Affiliate as an assumed reserve for replacement, and less (C) non-recurring
miscellaneous income and plus (D) non-recurring miscellaneous expense (as
allowed by Lender); to (ii) the sum (without duplication) of the following
amounts determined by Lender on an Annualized Basis, (A) Operating Lease Expense
(including ground lease rent expense) and (B) scheduled Adjusted Principal
Payments (with respect to Release Loans), scheduled principal and interest
payments on long term debt (other than Release Loans), Capital Lease expense,
income taxes (excluding noncash income taxes), and interest expense (excluding
non-cash interest expense and amortization of non-cash financing expenses).

(ii)Consolidated Post-Compensation FCCR.    As measured for Parent and its
consolidated Affiliates as of the last day of each Fiscal Quarter, Parent and
its consolidated Affiliates must have a Consolidated Post-Compensation FCCR
equal to or greater than the ratio stated in the following table; provided,
 however, that this Consolidated Post-Compensation FCCR shall not be tested as
of a Fiscal Quarter end if the Loan-to-Value Ratio as then in effect is 60% or
less:

Fiscal Quarter Ending

Minimum Consolidated Post-Compensation FCCR

03/31/2012

0.75:1.00

06/30/2012

0.80:1.00

09/30/2012

0.85:1.00

12/31/2012

0.90:1.00

03/31/2013

0.90:1.00

06/30/2013

0.95:1.00

09/30/2013

0.95:1.00

12/31/2013

1.00:1.00

03/31/2014

1.00:1.00

06/30/2014

0.70:1.00

09/30/2014

0.70:1.00

12/31/2014 and thereafter

1.00:1.00

 

“Consolidated Post-Compensation FCCR” means the ratio, calculated as of the end
of each Fiscal Quarter of Parent and its consolidated Affiliates and determined
in accordance with GAAP, of:  (i) with respect to the 12-month period of time
immediately preceding the applicable Fiscal Quarter end, the sum (without
duplication) of (A) net income, interest expense, income taxes, depreciation,
amortization, and Operating Lease Expenses (including ground lease rent
expense), and Capital Lease expense, but less (B) 4% of total room revenues with
respect to each hotel property owned, operated or leased by Parent or any such
Affiliate as an assumed reserve for replacement, and less (C) non-recurring
miscellaneous income, and plus (D) non-recurring miscellaneous expense (as
allowed by Lender) minus (E) increases in officer or shareholder loan
receivables and minus (F) dividends or distributions actually paid (excluding
preferred dividends accrued but not paid); to (ii) the sum (without duplication)
of the following amounts determined by Lender on an Annualized Basis, (A)
Operating Lease Expense (including ground lease rent expense) and (B)  scheduled
Adjusted Principal Payments (with respect to Release Loans), scheduled principal
and interest payments on long term debt (other than Release Loans), Capital
Lease expense, income taxes (excluding noncash income taxes), and interest
expense (excluding non-cash interest expense and amortization of non-cash
financing expenses). 



 

 

6001-2.10.14

Loan ID No(s):435130, 431562, 431830, 432039, 435127, 435397

18881039.6

5

 

 

--------------------------------------------------------------------------------

 

 

(iii)Cure Right.  In lieu of any other provision of the Loan Documents that
grants to any Credit Party the right to cure a Default arising from the
violation of the Consolidated Pre-Compensation FCCR or the Consolidated
Post-Compensation FCCR through the addition or substitution of Collateral or the
payment of money (all of which provisions shall no longer be applicable), if
there is a breach of the Consolidated Pre-Compensation FCCR or Consolidated
Post-Compensation FCCR, an Event of Default shall not occur as a result of such
breach if within the earlier of 30 days after notice from Lender or the
occurrence of such breach, Borrower makes a prepayment of the Loans in an amount
sufficient to reduce the principal balance of one or more of the Loan(s) (as
selected by Lender as provided below) to an amount (and taking into account an
adjustment of monthly payment amounts as a result of reamortization of the
reduced Loan amount in equal monthly payments over the remaining term of the
applicable Loan(s)) that would result in compliance with the Consolidated
Pre-Compensation FCCR or Consolidated Post-Compensation FCCR, as applicable, for
the period in question.  For the avoidance of doubt, any such reamortization
shall be made consistent with the original amortization schedule of the Loan(s)
(or if the applicable Loan(s) has previously been reamortized, in accordance
with the amortization period most recently used for such reamortization) and
shall not require that the Loan(s) be fully amortized over the remaining
term.  Lender’s determination of the amount of any such prepayment and the
amount of any reamortized monthly payments shall be final and conclusive absent
manifest error. Lender may determine in its sole discretion which Loan(s) such
prepayment will be applied to and which Loans will be subject to
reamortization.  Any such prepayment will be subject to all applicable
prepayment fees and premiums.  Within five days after request from Lender,
Borrower and the other Credit Parties will execute and deliver to Lender such
modifications of the Loan Documents as Lender may request to evidence the amount
and application of such prepayment and any reamortized monthly payments.

2.7     Excess Cash Flow and Other Provisions.  For avoidance of doubt, (i) all
provisions of the Loan Documents requiring any Credit Party to pay excess cash
flow to Lender shall remain in full force and effect, (ii) the increases in
interest rates described in that certain Loan Modification Agreement, dated
March 25, 2010 between Lender, Borrower and Guarantor shall remain in effect
(except as hereafter modified pursuant to this Modification), and (iii) as a
result of the replacement of existing financial covenants with the financial
covenants in this Modification and the Prior Modifications, any provisions in
the Loan Documents that provide for a reduction in interest rates or fees;
release, reduction or termination of guaranties or recourse or other benefits or
concessions to any Credit Party as the result of achieving a particular fixed
charge coverage ratio or other financial performance (other than as set forth in
this Modification), shall no longer be applicable.

2.8     Collateral Release.  In order to amend the Collateral Release covenant
in the 2012 Modification, Section 4(h) of the 2012 Modification is hereby
amended in its entirety as follows and in connection with this Modification,
Exhibit D to the 2012 Modification is hereby deleted: 

(h)Collateral Release.  In lieu of all other provisions of the Loan Documents
with respect to the release or substitution of Collateral (which provisions
shall no longer be applicable), Lender agrees to release its lien on the Sites
(the “Release Collateral”), upon payment to Lender (the “Release Price”) of the
following amount with respect to each Site released: 

(i)Release Price Amount. 

(A)With respect to Release Collateral operated as a Savannah Suites, the Release
Price shall be $17,500,000 for a single release of all Savannah Suites Sites in
a single transaction.  If the Release Collateral is less than all of the Sites
operated as Savannah Suites, the $17,500,000 shall be allocated by Lender (and
Lender’s allocation shall be conclusive and govern absent manifest error) to the
Site(s) being released by multiplying



 

 

6001-2.10.14

Loan ID No(s):435130, 431562, 431830, 432039, 435127, 435397

18881039.6

6

 

 

--------------------------------------------------------------------------------

 

 

$17,500,000 by a percentage determined by dividing the Appraised Value of the
Site(s) being released by $17,500,000. 

(B)With respect to Release Collateral other than Sites operated as a Savannah
Suites, the Release Price for each Site shall equal 100% of the Appraised Value
of such Site (reduced by Adjusted Closing Costs if and only if such release is
in connection with the sale of the applicable Site(s) to a Person that is not an
Affiliate of any Credit Party); provided that if the Loan to Value Ratio (as
determined by Lender) for all Sites (excluding Sites that have been released) is
60% or less, the Release Price with respect to Release Collateral other than
Sites operated as a Savannah Suites shall be 70% of the Appraised Value of such
Site (with no reduction or adjustment for closing costs). 

(C)As used herein, “Adjusted Closing Costs” means (1) the lesser of (I) 8% of
the gross sales price of the applicable Site(s) and (II) the sum of (w)
customary tax and assessment prorations; (x) reasonable and customary brokerage
commissions payable to third party brokers; (y) reasonable and customary closing
costs, and (z) actual fees payable to Persons that are not Affiliates of any
Credit Party for the termination of management agreements for the applicable
Site(s), minus (2) the positive difference (if any) of the gross sales price of
the applicable Site(s) minus the Appraised Value of the applicable Site(s).

(D)For avoidance of doubt, Sites that are designated as Savannah Suites on
Exhibit C hereto shall be deemed to be operated as Savannah Suites for purposes
of this Section 4(h) even if such Sites are no longer actually operated as
Savannah Suites. 

(ii)Additional Conditions to Releases.  In addition to payment of the Release
Price for each Site described above, Lender’s obligation to release its lien on
any of the Release Collateral shall be subject to satisfaction of the following
conditions precedent: 

(A)No Default.  No Event of Default or Default shall have occurred and be
continuing both before and after giving effect to the requested Release.  For
avoidance of doubt, Lender will not be obligated to permit any release if after
giving effect thereto, Lender determines that Section 4(d) or 4(e) of the 2012
Modification would be violated (without regard to any cure rights) or any other
Default or Event of Default would occur. 

(B)Release Notice.  At least 30 days in advance of the proposed Release,
Borrower shall have delivered a written notice to Lender (the “Release Notice”)
describing, by address and contract number, the Release Collateral to be
released.  The Release Collateral must include all real property owned or leased
by Borrower at the applicable Site, together with all of Borrower’s tangible and
intangible personal property located at or used exclusively in connection with
such Site.  The Release Notice must be accompanied by a computation in form
reasonably satisfactory to Lender reflecting that after giving effect to the
Requested Release and the removal of both the Appraised Value of the Release
Collateral and the income and expenses of the Release Collateral, Borrower will
continue to be in compliance with the financial covenants set forth in Sections
4(d) and 4(e) as of the most recent Fiscal Quarter end. 

(C)Title Policy Endorsement.  If the Release includes a release of a Lien on
real property, Lender shall have the option to receive an



 

 

6001-2.10.14

Loan ID No(s):435130, 431562, 431830, 432039, 435127, 435397

18881039.6

7

 

 

--------------------------------------------------------------------------------

 

 

endorsement to Lender’s title insurance policy ensuring that the Release does
not affect coverage under the title insurance policy with respect to any real
property that remains subject to Lender’s Lien.  The cost of any such
endorsement shall be paid by Borrower.

(D)No Release with Respect to Other Loans.  If any portion of the Release
Collateral is subject to lien securing a loan or other credit arrangement other
than the Loan from Lender or one of its Affiliates made with respect to such
Release Collateral (the “Other Loan”), the Release hereunder does not release
such Release Collateral from the lien securing the Other Loan, and such Release
Collateral will continue to be encumbered by such lien until such lien is
released in accordance with the loan documents relating to the Other Loan.

(E)Disclosure.  At least 30 days before the requested release, Borrower shall
have disclosed to Lender all brokerage, sale, and other agreements pursuant to
which the Release Collateral is being marketed or sold, together with such other
information as Lender may reasonably request. 

(iii)Release Price Payment.  Any prepayment fees or other fees and costs of
Lender shall be due and payable in addition to the Release Price and payments of
such fees and costs shall be a further condition precedent to Lender’s
obligation to release any Release Collateral.  The Release Price payment shall
be applied to prepay the outstanding principal balance of the applicable Loan in
the inverse order of maturity and will not result in a reamortization of any
Loan.

(iv)Documents.  The parties agree to execute, deliver and record or file (as
appropriate) partial releases, amendments or termination statements, as
appropriate, to reflect the release of the Release Collateral. 

(v)Other Properties.  With respect to Collateral that does not satisfy all of
the requirements of this Section 4(h), Lender will consider release of such
Collateral (other than upon payment in full of the Obligations) only on such
terms and conditions as Lender may require in its sole and absolute discretion
and any provisions in the Loan Documents pursuant to which Lender previously
agreed to release such other Collateral shall no longer be applicable.   

2.9     Prepayment Fees.  Section 4(j) of the 2012 Modification is hereby
amended in its entirety to provide as follows (provided, that this Modification
shall not be deemed to waive or modify any prepayment fees that were due prior
to the Closing Date, including prepayment fees required pursuant to the Prior
Modifications or otherwise due pursuant to the Loan Documents): 

(j)Modification of Certain Prepayment Fees.  With respect to the Loans for
Savannah Suites (Contract Nos. 000432039 and 000431562) so long as no Event of
Default has occurred and is continuing, with respect to prepayment premiums that
first become payable after January 1, 2014 (and without changing the amount or
terms of any prepayment premiums incurred before such date), Lender agrees to
accept a prepayment premium for both Loan No. 000432039 and Loan No. 000431562
in the aggregate amount of $120,000.  If all Sites operated as Savannah Suites
are not released at the same time, the prepayment premium pursuant to this
Section 4(j) shall be paid in full on the first such release. 

2.10     Compliance Certificate.  In order to correct a Section cross-reference,
Section 4(k) of the 2012 Modification is amended in its entirety to provide as
follows:

(k)Compliance Certificate.  From and after the date that this Modification
becomes effective and continuing until all Obligations under the Loan Documents
are fully paid and performed, anything in the Current Loan Documents to the
contrary notwithstanding,



 

 

6001-2.10.14

Loan ID No(s):435130, 431562, 431830, 432039, 435127, 435397

18881039.6

8

 

 

--------------------------------------------------------------------------------

 

 

together with each delivery of any quarterly or annual financial statement and
in connection with each request for the release of Collateral pursuant to
Section 4(h), Borrower will deliver to Lender a compliance certificate (a
“Compliance Certificate”) in the form attached hereto as Exhibit E or such other
form as Lender may prescribe from time to time, duly executed by the treasurer,
chief financial officer, or other appropriate officer of Borrower, in the case
of financial statements for Borrower, and by the treasurer, chief financial
officer, or other appropriate officer of each other Credit Party, in the case of
financial statements for each other Credit Party, that, among other things (i)
demonstrates compliance with each of the financial covenants contained in the
Loan Documents; (ii) discloses and demonstrates compliance with all other
financial covenants contained in any Material Debt (hereinafter defined), and
(iii) states that no Default is continuing as of the date of delivery of such
Compliance Certificate or, if a Default is continuing, states the nature thereof
and the action that Borrower proposes to take with respect thereto. 

2.11    Appraisal.  Section 4(m) of the 2012 Modification is hereby amended in
its entirety to provide as follows:

(m)Periodic Appraisals.  Lender may require an Appraisal for  any or all of the
Sites, or an update to a previously provided Appraisal of any or all of the
Sites, indicating the present appraised “as-is” value of such Site:  (i)
annually as permitted pursuant to Section 4(d)(iii), (ii) if Lender determines
in good faith that an appraisal of a particular Site is required as a result of
(A) any law, regulation or guideline or any change or interpretation thereof; or
(B) any central bank or other fiscal, monetary or other Government Authority
having jurisdiction over Lender or its activities requesting, directing or
imposing a condition upon Lender (whether or not such request, direction or
condition shall have the force of law); (iii) at any time after the occurrence
and during the continuance of an Event of Default; or (iv) at any other time
that Lender, in its reasonable discretion deems it appropriate.  Appraisals and
updates pursuant to subsections (i) and (iii) shall be at Borrower’s sole cost
and expense.  In addition, Borrower shall pay for one “desktop update” of each
Appraisal ordered pursuant to subsection (i) in each calendar year.  Other
Appraisals and updates shall be at Lender’s sole cost and expense. As used
herein, “Appraisal” means an appraisal (including a “desktop update”) of a Site
ordered by Lender (or by Lender’s counsel) and prepared by an appraiser
satisfactory to Lender, which appraisal complies with all federal and state
standards for appraisals and is otherwise in form and substance satisfactory to
Lender.  Nothing herein shall require Lender to provide Appraisals or
information in the Appraisals to any Credit Party; provided, that Lender shall
advise Borrower of any Appraised Value upon request; provided further,  however,
that Lender shall not be obligated to advise Borrower of such Appraised Value if
an Event of Default has occurred and is continuing or if Lender determines in
good faith that such disclosure would impair or prejudice the rights and
remedies of Lender.

2.12     Qualified Loan Reamortization.  So long as no Default or Event of
Default has occurred and is continuing, with respect to any Loan for which
Borrower has made principal prepayments after the Closing Date that are equal to
or greater than 20% of the principal balance of such Loan as of the Closing Date
(a “Qualified Loan”), Borrower may elect in writing (a “Qualified Loan
Election”) to reamortize the Qualified Loan as provided in this Section 2.12.
Each Qualified Loan Election must be made, if at all, before June 30,
2015.  Upon a Qualified Loan Election, Lender will adjust the monthly
installment payments on such Loan to be a regular monthly payment of principal
and interest determined by Lender based upon (a) the applicable interest rate,
(b) the outstanding principal balance of such loan as of the date of
determination, and (c) an amortization period of 15 years. Such reamortization
will not extend the maturity date of the Qualified Loan.  A Qualified Loan
Election will not be effective until Borrower and the other Credit Parties
execute and deliver to Lender such documents and instruments as Lender may
require to effect any such reamortization.  If the Loan with respect to which a
Qualified Loan Election is made is a variable rate loan, then at Lender’s
election the applicable interest rate for the purposes of this Section 2.12
shall be the interest rate in effect as of the most recent “Reference Date” or
the interest rate in effect as of the last day of the month immediately
preceding such reamortization.

2.13     Variable Rate/Reamortization.  If, as of December 31, 2014, any Loan
remains outstanding pursuant to which the applicable interest rate is a variable
rate, then such Loan will be converted to a fixed rate of 4.75% per annum (with
no prepayment fee) and the monthly installment payments on such Loan will be
adjusted to be a regular monthly



 

 

6001-2.10.14

Loan ID No(s):435130, 431562, 431830, 432039, 435127, 435397

18881039.6

9

 

 

--------------------------------------------------------------------------------

 

 

payment of principal and interest determined by Lender based upon (a) such fixed
rate of interest, (b) the outstanding principal balance of such loan as of the
date of determination and (c) an amortization period of 15 years.  Such fixed
rate and reamortization shall not extend the maturity date of such Loan.  Within
five days after demand by Lender, Borrower and the other Credit Parties will
execute and delver such documents and instruments as Lender may require to
effect such rate change and reamortization. Upon any reamortization pursuant to
Section 2.12 or this Section 2.13, Lender shall also recompute the Adjusted
Principal Payments.

2.14     Collateral Table.  The Collateral Table attached to the 2012
Modification as Exhibit C, is hereby amended in its entirety and replaced by
Exhibit C hereto.

2.15     BORROWER ACKNOWLEDGES THAT NOTWITHSTANDING ANY SUCH REAMORTIZATION
PURSUANT TO SECTION 2.12 OR 2.13, A BALLOON PAYMENT MAY BE DUE AND PAYABLE ON
THE MATURITY DATE FOR EACH LOAN. 

2.16     Non-Conforming Payments.  Credit to Borrower’s account may be delayed
if the payment is not made as provided in the Loan Documents or if not
accompanied by the correct invoice number.  Lender may, at its sole option,
refuse any amount tendered by Borrower that is not in the required form or in
the exact amount of the required payment.  Delayed credit may cause Borrower to
incur a late payment fee.  Credit for payments is subject to final payment by
the institution on which the item of payment was drawn.  UNAUTHORIZED FORMS OF
PAYMENT, SUCH AS CASH, CASHIER’S CHECKS, OFFICIAL BANK CHECKS, TELLER’S CHECKS,
CERTIFIED CHECKS, TRAVELERS’ CHECKS, AND MONEY ORDERS, ARE NOT ACCEPTABLE FORMS
OF PAYMENT AND MAY BE RETURNED TO BORROWER AT BORROWER’S RISK OF LOSS.

2.17     Disputed Payments. All written communication concerning disputed
amounts, including any check or other payment instrument that (a) indicates that
the written payment constitutes “payment in full” or is tendered as full
satisfaction of a disputed amount or (b) is tendered with other conditions or
limitations must be mailed or delivered to Lender at the following address and
not to the address shown on the invoice as the address for remitting payments,
unless Lender otherwise directs:  GE Capital Franchise Finance, 8377 East
Hartford Drive, Suite 200, Scottsdale, AZ 85255, Attention:  Customer Service
Center.

2.18     Flood Insurance.  If Borrower owns the building and other improvements
on a particular Site, such Site is subject to a Mortgage, and such Site is
located in a Special Flood Hazard Area (“SFHA”) designated by the Federal
Emergency Management Administration, Borrower shall, at its expense, obtain and
maintain flood insurance under the National Flood Insurance Program (“NFIP”) for
such Site, satisfying any applicable insurance requirements in the Loan
Documents and providing insurance coverage sufficient to rebuild or replace the
building, equipment and improvements on the Site in an amount not less than the
lesser of:  (a) the outstanding principal balance of the Loan, including any
prior liens on such Site; (b) the maximum amount of coverage allowed for the
type of property under the NFIP; or (c) the overall value of the building,
equipment and improvements at such Site, but not the value of the land
underlying such building and other improvements.  The policy must state the
proper SFHA zone for the Premises (i.e., SFHA zones beginning with “A” or
“V”).  Deductibles must be stated and may not exceed $50,000.  SPECIAL NOTICE: 
Notice is hereby given to Borrower that, if Borrower fails to renew or keep in
effect adequate flood insurance on the Site during the time that the NFIP
mandates flood insurance coverage, federal law requires Lender to purchase the
flood insurance for the Site and authorizes Lender to charge Borrower the cost
of premiums and fees incurred in purchasing the insurance.  Any flood insurance
that Lender purchases may not fully protect Borrower’s interest and equity in
the Site and will be substantially more expensive than the insurance Borrower
may obtain.

2.19     Anti-Money Laundering; Anti-Terrorism.  Each Credit Party represents
and warrants to and covenants with Lender that:  (a) each Credit Party and its
Affiliates (each, an “AML Party”) is and will remain in compliance with the
following (collectively, the “AML Requirements”):  all U.S. economic sanctions
laws and executive orders; all regulations promulgated by the U.S. Office of
Foreign Assets Control (“OFAC”); and all applicable anti-money laundering and
counter-terrorism provisions of the Bank Secrecy Act, the U.S. Patriot Act, and
all rules and regulations issued pursuant to such laws, including those relating
to “know your customer”, anti-money laundering, and anti-terrorism; (b) no AML
Party is or will become a Person (i) included by OFAC on the list of Specially
Designated Nationals and Blocked Persons (the “SDN List”) or who is otherwise
the target of U.S. economic sanctions laws, such that, in either case, a U.S.
Person cannot engage in business transactions with such Person; or (ii) that is
Controlled by, or acting, directly or indirectly, for or on behalf of, any
Person on the SDN List or a foreign government that is the target of U.S.
economic sanctions prohibitions, such that entry into or performance under any
Loan Document would violate Applicable Law; (c) neither Borrower nor any other
Credit Party will use any proceeds of the Credit Facilities



 

 

6001-2.10.14

Loan ID No(s):435130, 431562, 431830, 432039, 435127, 435397

18881039.6

10

 

 

--------------------------------------------------------------------------------

 

 

directly or indirectly for any payments to any government official or employee,
political party, political party official, candidate for political office, or
anyone else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the U.S. Foreign
Corrupt Practices Act of 1977; and (e) within five days of written request,
Borrower shall provide Lender with such documentation as Lender may request from
time to time, to verify compliance with the terms and conditions of this
Section, including with respect to sources of funds for Payments made or to be
made by any Credit Party.  For purposes of this Section, “Affiliate” does not
include equity owners of any entity that is publicly traded on a recognized
national U.S. stock exchange.

2.20     Modifications, Waivers and Consents.  None of the terms and provisions
of the Loan Documents may be amended, extended, renewed, terminated, or
supplemented, nor shall Lender have waived any of its rights under any Loan
Document, by any course of dealing or other action or inaction of the parties,
unless and until the Credit Parties obtain Lender’s prior written consent with
respect to any such matter, which consent may be withheld or conditioned in
Lender’s sole discretion, unless otherwise expressly provided in the Loan
Documents.  Lender’s consent to or waiver of any matter shall not be deemed a
consent to or waiver of the same or any other matter on any future
occasion.  All approvals, waivers, and consents granted by Lender for any matter
shall be narrowly construed to cover only the parties and facts identified in
such approval, waiver or consent.  No failure to exercise and no delay in
exercising, on Lender’s part, any right, remedy, power or privilege pursuant to
any Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege pursuant to any Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

2.21     Accounting Requirements.  All accounting terms shall be construed, and
all accounting determinations required to be made pursuant to any Loan Document,
including with respect to financial covenant compliance, shall, unless otherwise
expressly provided, be made, in accordance with GAAP.  However, if there is a
change in GAAP following the date hereof and that change is implemented by
Borrower, such change shall not be given effect if such change would affect a
calculation that measures compliance with, or entitles any Credit Party to any
rights under, any provision of the Loan Documents unless Borrower and Lender
agree in advance and in writing to modify such provisions to reflect such
change.  Unless such provisions are modified, all Financial Statements,
compliance certificates and similar documents provided pursuant to the Loan
Documents shall be provided together with a reconciliation between the
calculations and amounts set forth therein before and after giving effect to
such change.  Notwithstanding any other provision contained herein or any of the
other Loan Documents, all terms of an accounting or financial nature used in
this Modification or any of the other Loan Documents shall be construed, and all
computations of amounts and ratios provided for in this Modification or any of
the other Loan Documents shall be made, without giving effect to any election
under FAS 159 (ASC 825) (or any other financial accounting standard having a
similar result or effect) to value any Indebtedness or other liabilities of any
Credit Party at “fair value,” as defined therein.  No Credit Party shall change
its accounting treatment, fiscal calendar, or reporting practices, except as
required by GAAP or any Applicable Law and then only after giving effect to
provisions of this Section or change its Fiscal Year from that in effect on the
date hereof.

ARTICLE 3
Additional Borrower Covenants

3.1     Receivers.  Borrower and each other Credit Party irrevocably agree that
upon the occurrence of an Event of Default, Lender may obtain an order, ex
parte, from a state or federal court appointing a receiver for (a) the business
operations of Borrower and/or any of the other Credit Parties; (b) for the
Collateral; and/or (c) for any or all of the assets and property rights of
Borrower and/or of such other Credit Parties.  Lender’s right to obtain an order
ex parte from a state or federal court appointing a receiver as provided herein
shall be as a matter of right and without notice to Borrower or any other Credit
Party or anyone claiming under Borrower or any other Credit Party, and without
regard to the then value of the Collateral or the interest of Borrower or any
other Credit Party therein.  BORROWER AND EACH OTHER CREDIT PARTY WAIVES ANY
RIGHT TO A HEARING OR NOTICE OF HEARING PRIOR TO THE APPOINTMENT OF A RECEIVER
AND IRREVOCABLY CONSENTS TO SUCH APPOINTMENT.  Borrower and each other Credit
Party irrevocably agree that any receiver appointed pursuant to this Section may
have all of the powers and duties of receivers in like or similar cases,
including the right, with Lender’s express written consent, to operate and sell
all property of the receivership estate, and that such powers and duties shall
be vested in the receiver until the later of  (x) the date of confirmation of
sale of the receivership estate, (y) the date of expiration of any redemption
period, or (z) the date the receiver is discharged.  All expenses incurred by
the receiver or its agents, including obligations to repay funds borrowed by the
receiver, shall constitute a part of the Obligations.  Any revenues collected by
the receiver shall be applied first to the expenses of the receivership,
including reasonable attorneys’ fees incurred by the receiver and Lender,
together with interest thereon at the default rate of interest from the



 

 

6001-2.10.14

Loan ID No(s):435130, 431562, 431830, 432039, 435127, 435397

18881039.6

11

 

 

--------------------------------------------------------------------------------

 

 

date incurred until paid, and the balance shall be applied toward the
Obligations or in such other manner as the court may direct.  Borrower and each
other Credit Party expressly waive any and all rights it may have to object to
the appointment of a receiver as provided herein or to the receiver’s operation
or disposition of the receivership estate. 

3.2     Limitation of Liability for Certain Damages.  In no event shall Lender
or any Affiliate of Lender be liable to Borrower or any other Credit Party on
any theory of liability for any special, indirect, consequential or punitive
damages (including any loss of profits, business or anticipated savings). 
BORROWER AND EACH OTHER CREDIT PARTY HEREBY WAIVE, RELEASE AND AGREE NOT TO SUE
UPON ANY SUCH CLAIM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST
IN ITS FAVOR.

ARTICLE 4
LENDER CONSENTS AND WAIVERS

Upon satisfaction of each of the Closing Conditions on or before the Closing
Deadline, which include any and all additional conditions precedent stated in
the specific provisions of this Article, Lender consents and agrees as follows:

4.1     Financial Covenant Waivers.  Lender waives compliance with the financial
covenant set forth in Section 4(d)(i) of the 2012 Modification (entitled
“Pre-Compensation FCCR (GE Collateral Pool)”) for the Fiscal Quarters ending on
December 31, 2013 and March 31, 2014.  Lender waives compliance with the
financial covenant set forth in Section 4(e)(i) of the 2012 Modification
(entitled “Consolidated Pre-Compensation FCCR”) for the Fiscal Quarters ending
on December 31, 2013 and March 31, 2014.  Lender waives compliance with the
financial covenant set forth in Section 4(e)(ii) of the 2012 Modification
(entitled “Consolidated Post-Compensation FCCR”) for the Fiscal Quarter ending
on December 31, 2013 and March 31, 2014.  Such waivers shall not apply to any
other financial covenant in the  Loan Documents or to any other Fiscal Quarter
or Fiscal Year of Borrower or any other Credit Party.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES

Each Credit Party acknowledges and agrees that the representations and
warranties in this Article are a material consideration to Lender; that Lender
is relying on their correctness and completeness in entering into this
Modification; and that these representations and warranties are true and
accurate as of the date hereof, will be true and accurate as of Closing, as if
made at Closing, and will survive the Closing regardless of any investigation or
inspection by Lender.  Accordingly, Borrower and each other Credit Party
represent and warrant to Lender:

5.1     Representations and Warranties Continue.  In connection with this
Modification and for purposes of making the representations and warranties in
this Section, each Credit Party has reviewed each of the representations and
warranties of such Credit Party in the Loan Documents.  Except for matters
relating to the Existing Defaults, all such representations and warranties
(taking this Modification into account), are complete and correct as of the date
hereof, will continue to be complete and correct as of the Closing, and will
survive the Closing.

5.2     No Defaults; No Material Adverse Effects.  Except for the Existing
Defaults, no Credit Party is in Default under any of the Loan Documents.  There
has been no change in the financial condition of any Credit Party from the most
recent financial statement received by Lender from or on behalf of such Credit
Party that would constitute a Material Adverse Effect.

5.3     Due Authorization, Execution and Delivery; Validity.  The execution,
delivery, and performance by each Credit Party of this Modification and the
other Loan Documents to be executed by such Credit Party in connection herewith
(collectively, with the Modification, the “Modification Documents”) have been
duly authorized by each Credit Party, and such Modification Documents have been
duly executed and delivered on behalf of each such Credit Party.  The
individual(s) executing the Modification Documents on behalf of each Credit
Party have been duly authorized to do so in accordance with resolutions duly
adopted by such Credit Party’s board of directors (or similar governing body),
members, or partners, as the case may be.  The Modification Documents constitute
the legal, valid and binding obligations of each Credit Party executing such
Modification Documents, enforceable against such Credit Party in accordance with
their terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, liquidation, reorganization and other laws affecting the rights of
creditors generally, and general principles of equity.



 

 

6001-2.10.14

Loan ID No(s):435130, 431562, 431830, 432039, 435127, 435397

18881039.6

12

 

 

--------------------------------------------------------------------------------

 

 

5.4     No Duress.  Each Credit Party has executed those Modification Documents
to which it is a party as a free and voluntary act, without duress, coercion or
undue influence exerted by or on behalf of Lender or any other Person.

5.5     Solvency.  Both before and after giving effect to consummation of the
transactions contemplated by this Modification, the Credit Parties taken
together, and Borrower, individually, are Solvent.

5.6     Commercial Nature of Loans.  The purpose of each Loan is a commercial
business purpose and not a personal, family, or household purpose.  No portion
of the Collateral is being or will be used by any Credit Party or any other
Person for any personal, family or household purposes.

ARTICLE 6
CREDIT PARTY RATIFICATIONS, CONSENTS, AND RELEASES

6.1     Ratifications.  The Loan Documents are ratified and affirmed by Borrower
and remain in full force and effect.  Lender’s Liens in the Collateral shall
continue in full force and effect and no Collateral is or shall be released from
such Liens except as specifically provided for herein.  Nothing contained in any
Modification Document shall constitute a waiver of any rights or remedies of
Lender under the Loan Documents (except as expressly set forth
therein).  Guarantor consents and agrees to the terms and conditions of the
Modification Documents; ratifies and reaffirms the Guaranty; and agrees that,
notwithstanding this Modification and consummation of the transactions
contemplated hereby (including the release of any Collateral), the Guaranty and
all of Guarantor’s covenants, obligations, agreements, waivers, and liabilities
set forth in the Guaranty continue in full force and effect in accordance with
their terms, modified only if and to the extent that the guaranteed obligations
are modified by the Modification Documents.

6.2     Release.  Each Credit Party forever releases, waives, and discharges
Lender, its Affiliates, their predecessors, successors, and assigns, and each of
their respective officers, directors, shareholders, employees, agents,
representatives, and consultants (each, a “Released Party”) from any and all
claims, actions, investigations, demands, damages, and expenses, of whatever
kind or nature and however characterized, at law, in equity, or otherwise, that
any Credit Party has or may have against any Released Party, known or unknown,
foreseen or unforeseen, now existing or arising in the future, based in whole or
in part on facts (whether or not now known), existing on or before the date
hereof, that relate to or arise out of this Modification, any other Loan
Document, the transactions contemplated thereby, or any acts or omissions in
connection therewith.  Each Credit Party agrees not to assert any claim, sue, or
otherwise institute any court or other legal proceeding against any Released
Party that is covered by the releases set forth herein.  FURTHER, EACH CREDIT
PARTY EXPRESSLY WAIVES ANY PROVISION OF APPLICABLE LAW TO THE EFFECT THAT A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WITH THE RELEASING PARTY DOES NOT KNOW
OR SUSPECT TO EXIST IN SUCH PARTY’S FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY SUCH PARTY, MUST HAVE MATERIALLY AFFECTED SUCH PARTY’S
AGREEMENT WITH THE RELEASED PARTIES.

ARTICLE 7
CONDITIONS PRECEDENT; CLOSING

7.1     Closing Conditions Precedent.  The obligations of Lender to consummate
the transactions contemplated by this Modification are subject to the
satisfaction of each of the conditions precedent in this Section and any other
conditions precedent to Closing set forth in this Modification (collectively,
the “Closing Conditions”), in Lender’s sole discretion, unless Lender, in its
sole discretion, waives satisfaction of a particular Closing Condition in
writing.

(a)     Documents.  Lender shall have received this Modification and such other
documents and  instruments as are contemplated hereby, including a Borrower
authorization, in each case duly executed and, where appropriate, acknowledged,
by the Credit Parties and in form and substance satisfactory to Lender.

(b)     No Default; Representations.  Both before and after giving effect to the
Closing, there shall be no Default under the Loan Documents, and each
representation and warranty made by Borrower and each Guarantor pursuant to the
Loan Documents shall be true and correct in all material respects.

(c)     Good Standing; Authority.  If requested by Lender, Borrower shall have
provided Lender with evidence that Borrower and any entity Guarantor(s) are in
good standing under the laws of their state of



 

 

6001-2.10.14

Loan ID No(s):435130, 431562, 431830, 432039, 435127, 435397

18881039.6

13

 

 

--------------------------------------------------------------------------------

 

 

formation and in each state in which any Collateral is located and that the
Persons executing this Modification and the other documents or instruments
contemplated hereby, other than Lender, are duly authorized to do so.

(d)     Liens on Existing Collateral.  Lender shall have received such UCC
search results, title reports,  title policies, and title insurance endorsements
as Lender shall reasonably require evidencing the continuing first priority of
Lender’s Liens in the Collateral as security for the payment and performance of
all of the Obligations.

(e)     Insurance.  If requested by Lender, Borrower shall have provided Lender
with evidence satisfactory to Lender that all insurance required by the Loan
Documents is in full force and effect.

(f)     Transaction Costs.  Borrower shall have paid to Lender all reasonable
out-of-pocket costs and expenses then incurred by or on behalf of Lender in
connection with this Modification, Lender’s underwriting and closing due
diligence with respect to this Modification, and the negotiation, documentation,
and closing of this Modification, including in connection with Lender’s
evaluation of and determinations with respect to, the Closing Conditions
(collectively, “Transaction Costs”).  Transaction Costs include the following,
as applicable:  (i) Lender’s outside legal counsel fees; (ii) expenses for UCC
search reports, title searches, and title insurance; (iii) escrow, recording,
and filing fees; (iv) transfer or mortgage taxes (if any); (v) costs of site
inspections, inspection reports, surveys, appraisals, flood certifications,
environmental reports and testing, and other due diligence required by Lender;
and (vi) costs and fees of consultants and other professional advisers retained
by Lender.  At Closing, all deposits paid by Borrower to Lender prior to
entering into this Modification shall be applied to pay Transaction Costs and
any other fees, costs and expenses payable by Borrower at Closing.  If the
deposit exceeds the sum of such items, the excess shall be refunded to Borrower
at Closing.

(g)     Fees and Expenses.  Borrower shall have paid to Lender a fee of
$380,000.00 (the “Modification Fee”), together with any other outstanding and
unpaid fees and costs then due from Borrower pursuant to any of the Loan
Documents; provided,  however, that Borrower may defer the payment of the
Modification Fee until the earliest of (i) the occurrence of a Default or Event
of Default, (ii) June 30, 2014, and (iii) the release of the Sites operated as
Savannah Suites pursuant to Section 4(h) of the 2012 Modification as modified by
this Modification, at which time the Modification Fee shall be immediately due
and payable in full and if not paid shall accrue interest at the default rate
pursuant to the Loan Documents.  Failure to pay the Modification Fee as and when
due will be an Event of Default. 

7.2     Closing.  The closing (the “Closing”) of the Modification and the
transactions contemplated hereby will occur within three Business Days following
satisfaction (or waiver by Lender) of each of the Closing Conditions.  The date
on which Closing occurs is the “Closing Date.”  Borrower hereby authorizes
Lender to insert the Closing Date on the first page hereof, as the date hereof,
and in the various Loan Documents executed in connection herewith, as the date
thereof.  Closing must occur on or before 11:00 o’clock a.m. local time in
Phoenix, Arizona, on March 13, 2014 (the “Closing Deadline”).  If Closing has
not occurred by the Closing Deadline, Lender shall have absolutely no obligation
whatsoever to consummate this Modification and the transactions contemplated
hereby.  Lender may extend the Closing Deadline in Lender’s sole
discretion.  Any extension of the Closing Deadline must be in writing to be
valid.

ARTICLE 8
ADDITIONAL PROVISIONS

Any other provisions of the Loan Documents to the contrary notwithstanding:

8.1     Notices.  All notices, demands, requests, and other communications
(collectively, “Notices”) required or authorized to be made by the Loan
Documents will be written and addressed (a) if to Borrower or any other Credit
Party, to the address set forth for such Person on the signature page hereto or
to such other address as such Credit Party may provide to Lender in a Notice
given after the date hereof; and (b) if to Lender, at Lender’s notice address on
the signature page hereto or to such other address as Lender may provide to the
Credit Parties in a Notice given after the date hereof.  Notices may be given by
hand delivery; by overnight delivery service, freight prepaid; or by U.S. mail,
postage paid.  Notices given as described above shall be effective and deemed to
have been received upon personal delivery to a responsible individual at the
notice address set forth on the signature page of this Modification, if Notice
is given by hand delivery; one Business Day after delivery to an overnight
delivery service, if Notice is given by overnight delivery service; and two
Business Days following deposit in the U.S. mail, if Notice is given by U.S.
mail.



 

 

6001-2.10.14

Loan ID No(s):435130, 431562, 431830, 432039, 435127, 435397

18881039.6

14

 

 

--------------------------------------------------------------------------------

 

 

8.2     Governing Law.  THE LAWS OF THE STATE IDENTIFIED IN THE LOAN DOCUMENTS,
OTHER THAN THIS MODIFICATION, SHALL, SUBJECT TO ANY LIMITATIONS IN SUCH LOAN
DOCUMENTS, GOVERN ALL MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO
THIS MODIFICATION, INCLUDING ITS VALIDITY, INTERPRETATION, CONSTRUCTION,
PERFORMANCE AND ENFORCEMENT.  

8.3     Time of the Essence.  Time is of the essence in this Modification.

8.4     Binding Effect; Existing Documents; Conflicts.  This Modification shall
be binding upon and inure to the benefit of Lender, each Credit Party, and their
respective successors, assigns, heirs and personal representatives.  Except as
expressly modified hereby, the Loan Documents (including as modified by the
Prior Modifications) remain in full force and effect, provided that if there are
conflicts between the terms of this Modification and the terms of any other Loan
Document, the provisions hereof shall control.

8.5     Bankruptcy.  As a material inducement to Lender to execute this
Modification, each Credit Party represents and agrees that (a) the modifications
provided for herein are, in such Credit Party’s informed judgment, sufficient to
permit such Credit Party to operate its business and satisfy its obligations;
(b) such Credit party has no intention to file or acquiesce in any bankruptcy or
insolvency proceeding at any time after the date of this Modification; and (c)
in the event of an Event of Default, such Credit Party acknowledges that such
Credit Party does not have any further realistic opportunity to successfully
reorganize such Credit Party’s financial affairs in bankruptcy.  Accordingly, in
consideration of the mutual covenants contained herein and for other good and
valuable consideration, each Credit Party agrees that if such Credit Party is
the subject of any federal or state insolvency, bankruptcy, receivership,
dissolution, reorganization or similar proceedings, voluntary or involuntary,
under any present or future law or act, Lender shall be entitled to the
immediate and absolute lifting of any automatic stay as to the enforcement of
its remedies under the Loan Documents, and each Credit Party consents to the
immediate lifting of any such automatic stay, and will not contest or object to
any motion filed by Lender to lift such stay.

8.6     Post-Default Waiver of Collateral Disposition Rights.  Borrower and each
other Credit Party hereby waive (a) any and all rights that it may have to
notification of disposition of collateral under Section 9-611 of the UCC; and
(b) any and all rights that it may have to the right to redeem the Collateral
under Section 9-623 of the UCC.

8.7     Descriptions not Limiting.  The description of the Loan Documents
contained herein is for informational purposes only and shall not be deemed to
limit, imply or modify the terms or otherwise affect the Loan Documents.  The
description in this Modification of the specific rights of Lender shall not be
deemed to limit or exclude any other rights to which Lender may now be or may
hereafter become entitled to under the Loan Documents at law, in equity or
otherwise. The description in this Modification of the Existing Defaults shall
not be to the exclusion of any other Defaults now existing or hereafter
occurring under the Loan Documents.

8.8     Construction.  This Modification and the other Loan Documents shall be
interpreted and construed in a fair and impartial manner without regard to such
factors as which party prepared the document, the relative bargaining powers of
the parties or a party’s domicile, but shall be construed and interpreted
according to the ordinary meaning of the words used so as to fairly accomplish
the purposes and intentions of the parties.

8.9     Document Execution.  This Modification and the other Loan Documents may
be executed in any number of counterparts and by different parties in separate
counterparts, each of which, when so executed, shall be deemed an original and
all of which, taken together, shall constitute one integrated
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.  Except as otherwise expressly provided in
any Loan Document, the E‑Transmission of an executed signature page to a Loan
Document shall be as effective as delivery of a manually executed counterpart
thereof.  The parties may, but are not required to, transmit or otherwise make
or communicate any Loan Document as an E-Transmission, except that the Credit
Parties shall deliver, as a further condition to Closing, live pen and ink
signatures for those Loan Documents to be delivered on or before Closing, that
Lender, in its sole discretion, designates as requiring live signatures.  From
time to time after Closing, each Credit Party agrees to deliver to Lender, upon
Lender’s request, a live pen and ink signature page for any Loan
Document.  Where this Modification or any other Loan Document, including any
executed signature pages, is communicated by E‑Transmission:  (a) this
Modification, such other Loan Document and such signature pages shall
conclusively be deemed sufficient to satisfy any requirement for a “writing,”
“authentication,” “signature,” or “original” pursuant to any Loan Document or
Applicable Law and shall be admissible as an original in any legal proceeding
arising out of or relating to this Modification or any of the other Loan
Documents; and (b) each such E-Transmission shall have the same



 

 

6001-2.10.14

Loan ID No(s):435130, 431562, 431830, 432039, 435127, 435397

18881039.6

15

 

 

--------------------------------------------------------------------------------

 

 

legal effect as a live pen and ink signed paper original.  Neither Lender nor
any Credit Party shall contest the validity or enforceability hereof or of any
other Loan Document, on the basis that this Modification or such Loan Document,
or one or more signatures hereto or thereto was the subject of an
E‑Transmission; provided, however, that nothing herein shall limit a party’s
right to contest whether this Modification or such other Loan Document has been
altered after E‑Transmission or whether the E‑Transmission was delivered to an
appropriate representative of Lender.  “E‑Transmission” means the communication
of any document, including signature pages, by e-mail or any system used to
receive or transmit faxes electronically.

8.10     Course of Dealing; Further Assurances.  No course of dealing between
any Credit Party or Affiliate of a Credit Party, and Lender shall be effective
to amend, modify or discharge any provision of the Loan Documents.  Each Credit
Party shall execute, acknowledge (as appropriate) and deliver to Lender such
additional agreements, documents and instruments as Lender reasonably requires
to carry out the intent of this Modification.

8.11     Credit Party Experience and Advisers; No Lender Advice.  EACH CREDIT
PARTY REPRESENTS, WARRANTS, AND COVENANTS THAT (A) SUCH CREDIT PARTY (I) IS
EXPERIENCED IN COMPLEX AND SOPHISTICATED BUSINESS MATTERS AND COMMERCIAL
FINANCING TRANSACTIONS OF THE TYPE CONTEMPLATED BY THE LOAN DOCUMENTS;  (II) HAS
HAD SUFFICIENT TIME TO CAREFULLY REVIEW THIS MODIFICATION AND THE LOAN DOCUMENTS
BEING EXECUTED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND
CONSULT WITH SUCH INVESTMENT, TAX, LEGAL, FINANCIAL AND OTHER ADVISERS AS SUCH
CREDIT PARTY HAS DEEMED APPROPRIATE;  AND (III) HAS DETERMINED THAT THIS
MODIFICATION AND SUCH OTHER LOAN DOCUMENTS COMPLETELY AND ACCURATELY REFLECT THE
FINAL BUSINESS DEAL OF THE PARTIES;  AND (B) no Lender Party or any employee,
agent, representative, or adviser of a Lender Party has provided any Credit
Party with any investment, tax, legal, or financial advice or acted as an
advisor to any Credit Party with respect to such matters.

8.12     Entire Agreement.  THIS MODIFICATION AND THE OTHER LOAN DOCUMENTS
COLLECTIVELY CONSTITUTE THE FINAL EXPRESSION AND ENTIRE WRITTEN AGREEMENT OF
LENDER AND THE CREDIT PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
THEREOF; SUPERSEDE ALL PRIOR AND CONTEMPORANEOUS AGREEMENTS, DISCUSSIONS, AND
UNDERSTANDINGS RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF, WRITTEN OR
ORAL, INCLUDING PRIOR LETTERS OF INTEREST, PROPOSAL LETTERS, COMMITMENT LETTERS,
CONFIDENTIALITY AGREEMENTS, OR OTHER AGREEMENTS, INVOLVING ANY CREDIT PARTY OR
LENDER OR ANY OF THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF
SUBSTANTIALLY SIMILAR FORM, PURPOSE, OR EFFECT; AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF ANY ALLEGED ORAL AGREEMENT.    

[SIGNATURE PAGES FOLLOW]

 





 

 

6001-2.10.14

Loan ID No(s):435130, 431562, 431830, 432039, 435127, 435397

18881039.6

16

 

 

--------------------------------------------------------------------------------

 

 



Executed and effective as of the date first set forth above.

 

BORROWER:

SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership

By:SUPERTEL HOSPITALITY REIT TRUST, a Maryland real estate investment trust, its
General Partner

By:  /s/ Kelly A. Walters

Name: Kelly A. Walters

Its: President

SPPR – SOUTH BEND, LLC, a Delaware limited liability company

By:SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership, its Manager

By:SUPERTEL HOSPITALITY REIT TRUST, a Maryland real estate investment trust, its
General Partner

By:  /s/ Kelly A. Walters

Name: Kelly A. Walters

Its: President

Address for Notices:

1800 W. Pasewalk Avenue, Suite 200 

Norfolk,  Nebraska    68701 

Attention:  Chief Financial Officer





 

 

6001-2.10.14

Loan ID No(s):435130, 431562, 431830, 432039, 435127, 435397

18881039.6

17

 

 

--------------------------------------------------------------------------------

 

 

GUARANTOR:

SUPERTEL HOSPITALITY, INC., a Virginia corporation

By:  /s/ Kelly A. Walters

Name: Kelly A. Walters

Its: President

SUPERTEL HOSPITALITY REIT TRUST, a Maryland real estate investment trust

By:  /s/ Kelly A. Walters

Name: Kelly A. Walters

Its: President

SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership

By:SUPERTEL HOSPITALITY REIT TRUST, a Maryland real estate investment trust, its
General Partner

By:  /s/ Kelly A. Walters

Name: Kelly A. Walters

Its: President

Address for Notices:

1800 W. Pasewalk Avenue, Suite 200 

Norfolk,  Nebraska    68701 

Attention:  Chief Financial Officer

OTHER CREDIT PARTIES:

TRS LEASING, INC., a Virginia corporation

By:  /s/ Kelly A. Walters

Name:  Kelly A. Walters

Title:    President

 

Address for Notices:

1800 W. Pasewalk Avenue, Suite 200 

Norfolk,  Nebraska    68701 

Attention:  Chief Financial Officer





 

 

6001-2.10.14

Loan ID No(s):435130, 431562, 431830, 432039, 435127, 435397

18881039.6

18

 

 

--------------------------------------------------------------------------------

 

 



 

LENDER:


GE FRANCHISE FINANCE COMMERCIAL LLC, a  Delaware limited liability company

By:  /s/ Bond Harberts

Name:  Bond Harberts

Its Authorized Signatory

Address for Notices:

8377 East Hartford Drive 

Suite 200 

Scottsdale,  Arizona 85255 

Attention:  Collateral Management

 

 

 

 

6001-2.10.14

Loan ID No(s):435130, 431562, 431830, 432039, 435127, 435397

18881039.6

19

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

APPENDIX A

DEFINED TERMS

1. Defined Terms.  The following terms have the meanings set forth below:

“Affiliate” means, with respect to a Person, each officer, director, manager,
general partner, or co-venturer of such Person and any other Person that
directly or indirectly Controls, is Controlled by, or is under common Control
with, such Person.

“Applicable Law” means, as to a Person, any law (statutory or common),
ordinance, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or Government Authority, in each case applicable
to or binding on such Person or any of its assets or to which such Person or any
of its assets is subject.

“Business Day” means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in Salt Lake City, Utah;
Phoenix, Arizona; or New York, New York.

“Collateral” means all real and personal property, tangible and intangible, as
to which Lender is granted a Lien pursuant to any Loan Document, including any
Modification Document, and any other property, real or personal, tangible or
intangible, now existing or hereafter acquired, that may at any time be or
become subject to a Lien in favor of Lender, with references to “Collateral” to
include all or any portion of or interest in any of the Collateral.

“Control” and “Controlled” means possession of either (a) the power to vote, or
the beneficial ownership of, 10% or more of any class of voting securities (or
other ownership interests) of such Person; or (b) the power to direct or cause
the direction of the management and policies of such Person, whether by contract
or otherwise.

“Credit Party” means Borrower, Guarantor and each other Person (other than
Lender) that is or may become a party to any Loan Document.

“Default” means any Event of Default or any event or circumstance that, with the
passage of time or the giving of notice or both, would become an Event of
Default.

“Event of Default” means the occurrence of any event or circumstance designated
in any of the Loan Documents as an event of default.

“Government Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Indebtedness” means, without duplication, all of the following, whether or not
matured:  (a) indebtedness for borrowed money, including the outstanding
balances of any revolving lines of credit; (b) obligations evidenced by bonds,
debentures, notes, or similar instruments; (c) reimbursement and other
obligations with respect to letters of credit and acceptances; (d) obligations
representing the deferred purchase price of property or services; (e)
obligations created or arising under any conditional sale or other title
retention agreement; (f) obligations with respect to capital leases; and (g) any
other obligation for borrowed money or other financial accommodation (direct or
contingent), whether evidenced by a note, instrument, guaranty or other writing
and whether contingent, unliquidated.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, lien (statutory or other), security
interest, including purchase money security interests, and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a capital lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing.

“Loan Documents” means each Loan Agreement, together with all other documents
and instruments now or in the future executed and delivered by Borrower or any
other Credit Party to Lender in connection with the Loans, including this
Modification and all promissory notes, guaranties, mortgages and deeds of trust,
security agreements, and other documents or instruments now or hereafter
evidencing, guaranteeing, or securing any of the Loans, with references in the
Loan Documents to any particular Loan Document to mean such Loan Document, as it
may be



2

 

 

 

 

6001-2.10.14

Loan ID No(s):435130, 431562, 431830, 432039, 435127, 435397

18881039.6

 

 

 

--------------------------------------------------------------------------------

 

 

amended, restated, supplemented, extended or renewed from time to time.  Each
Exhibit, Schedule, Table or Appendix attached to a Loan Document is an integral
part of such Loan Document, the same as if set forth in full in the body
thereof.

“Material Adverse Effect” means any fact, event, circumstance or other
effect   (including changes in market conditions), whether foreseeable or
unforeseeable, that alone or in combination with other facts, events,
circumstances, or effects occurring or existing concurrently with such fact,
event, circumstance, or effect results in or causes, or could reasonably be
expected to result in or cause, a material adverse change in any of (a) the
condition (financial or otherwise), business, performance, operations or assets
of any Credit Party; (b) the ability of any Credit Party to perform its
obligations under any Loan Document; (c) the validity or enforceability of any
Loan Document or the rights and remedies of Lender under any Loan Document; or
(d) the Collateral, Lender’s Liens in the Collateral, or the priority of such
Liens.

“Obligations” means, with respect to any Credit Party, all amounts, obligations,
liabilities, covenants and duties of every type and description (including for
the payment of money), owing by such Credit Party to Lender or any of its
Affiliates arising out of, under, or in connection with any Loan Document or any
Related Agreement, whether direct or indirect, absolute or contingent, due or to
become due, liquidated or not, now existing or hereafter arising, however
acquired, and whether or not evidenced by any instrument.

“Person” means any individual, partnership, corporation, business trust, public
benefit corporation, joint stock company, estate, association, firm, enterprise,
trust, limited liability company, unincorporated association, joint venture and
any other entity or Government Authority.

“Related Agreement” means each agreement, document, and instrument, other than
the Loan Documents, now or hereafter existing between, or by, any Credit Party
or Affiliate of a Credit Party (including as a successor in interest) and, or
for the benefit of, Lender or any Lender Affiliate (including, in each case, as
a successor in interest), as any such agreement, document, or instrument may be
amended, restated, supplemented, extended or renewed from time to time.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person;
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature; and (c) such Person does not have unreasonably small
capital.  In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Arizona.

2. Interpretative Rules.  Unless otherwise expressly provided or the context may
otherwise require: (a) the words “hereof”, “herein”, “hereunder” and words of
similar import, when used herein or in any other Loan Document, shall refer to
such Loan Document as a whole and not to any particular provision hereof or
thereof; (b) in the computation of time periods from a specified date to a later
specified date, the term “from” means “from and including” and the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including” and the term “including” means “including without limitation”; (c)
the term “incur” means incur, create, make, issue, assume or otherwise become
directly or indirectly liable in respect of or responsible for, in each case
whether directly or indirectly, and the terms “incurrence” and “incurred” and
similar derivatives shall have correlative meanings; (d) the term “sole” means
“sole and absolute”; (e) Article, Section, subsection, clause, Appendix,
Exhibit, Schedule, and Table references in a Loan Document are to such items in
or attached to such Loan Document; (f) references to a Loan Document include all
exhibits, schedules, and appendices thereto and, unless Lender’s consent is
required therefor but was not obtained, any amendment, restatement, or
supplement thereto; (g) references to any statute, law, ordinance, regulation or
rule are to such statute, law, ordinance, regulation or rule, as modified from
time to time and to any successor to any such statute, law, ordinance,
regulation or rule, in each case as in effect at the time any such reference is
operative; (h) Article, Section, subsection, Appendix, Exhibit, Schedule and
Table titles and other divisions contained in any Loan Document are without
substantive meaning or content of any kind and are not a part of the agreement
between the parties; and (i) the meaning of any term defined (including by
reference) in any Loan Document shall be equally applicable to both the singular
and plural forms of such term.

 

 

2

 

 

 

 

6001-2.10.14

Loan ID No(s):435130, 431562, 431830, 432039, 435127, 435397

18881039.6

2

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

EXHIBIT 1.2

LOAN SCHEDULE

 

Loan #

GE Loan ID No.

Borrower(s)

Guarantor(s)

Lender(s)

Principal Loan Balance

Maturity Date

1.

435130

South Bend, LLC

Supertel LP, Supertel REIT and Supertel Hospitality

GE Franchise Finance Commercial LLC

$4,278,117.46, as of February 27, 2014

01-Jan-2018

2.

431562

Supertel LP

Supertel REIT and Supertel Hospitality

GE Franchise Finance Commercial LLC

$15,438,381.69, as of February 27, 2014

31-Dec-2014

3.

431830

Supertel LP

Supertel REIT and Supertel Hospitality

GE Franchise Finance Commercial LLC

$11,740,003.74, as of February 27, 2014

01-Feb-2017

4.

432039

Supertel LP

Supertel REIT and Supertel Hospitality

GE Franchise Finance Commercial LLC

$1,791,781.03, as of February 27, 2014

31-Dec-2014

5.

435127

Supertel LP

Supertel REIT and Supertel Hospitality

GE Franchise Finance Commercial LLC

$2,907,766.21, as of February 27, 2014

01-Feb-2018

6.

435397

Supertel LP

Supertel REIT and Supertel Hospitality

GE Franchise Finance Commercial LLC

$2,104,050.91, as of February 27, 2014

01-Feb-2018

 

 

GUARANTIES

GE Loan  ID No. 435130

Unconditional Guaranty of Payment and Performance dated as of December 31, 2007
by Supertel Limited Partnership, a Virginia limited partnership (“Supertel LP”).

Unconditional Guaranty of Payment and Performance dated as of March 16, 2009 by
Supertel Hospitality REIT Trust, a Maryland real estate investment trust
(“Supertel REIT”).

Unconditional Guaranty of Payment and Performance dated as of March 16, 2009 by
Supertel Hospitality, Inc., a Virginia corporation (“Supertel Hospitality”).

GE Loan  ID No. 431562

Unconditional Guaranty of Payment and Performance dated as of August 18, 2006 by
Supertel Hospitality.

Unconditional Guaranty of Payment and Performance dated as of March 16, 2009 by
Supertel REIT.

Unconditional Guaranty of Payment and Performance dated as of March 16, 2009 by
Supertel Hospitality.

GE Loan  ID No. 431830

Unconditional Guaranty of Payment and Performance dated as of March 16, 2009 by
Supertel REIT.

Unconditional Guaranty of Payment and Performance dated as of March 16, 2009 by
Supertel Hospitality.





 

 

 

 

 

6001-2.10.14

Loan ID No(s):435130, 431562, 431830, 432039, 435127, 435397

18881039.6

 

 

 

--------------------------------------------------------------------------------

 

 

GE Loan  ID No. 432039

Unconditional Guaranty of Payment and Performance dated as of March 16, 2009 by
Supertel REIT.

Unconditional Guaranty of Payment and Performance dated as of March 16, 2009 by
Supertel Hospitality.

GE Loan  ID No. 435127

Unconditional Guaranty of Payment and Performance dated as of March 16, 2009 by
Supertel REIT.

Unconditional Guaranty of Payment and Performance dated as of March 16, 2009 by
Supertel Hospitality.

GE Loan  ID No. 435397

Unconditional Guaranty of Payment and Performance dated as of March 16, 2009 by
Supertel REIT.

Unconditional Guaranty of Payment and Performance dated as of March 16, 2009 by
Supertel Hospitality.

 

OTHER CREDIT PARTY DOCUMENTS

Security Agreement dated as of March 29, 2012 by TRS Leasing, Inc., a Virginia
corporation.

 

 

 

 

 

 

 

6001-2.10.14

Loan ID No(s):435130, 431562, 431830, 432039, 435127, 435397

18881039.6

2

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

COLLATERAL TABLE

The Collateral consists of first priority mortgages on the Sites identified
below: 

 

 

 

 

 

 

 

 

Hotel

Address

City

State

Zip Code

Loan #

Asset #

Ground Lease Site

Days Inn Sioux Falls Airport 

5001 N Cliff Ave

Sioux Falls

SD

57104-0454

435126

053920

Yes

Days Inn Sioux Falls Empire

3401 S Gateway Blvd.

Sioux Falls

SD

57106-1555

435126

053921

No

Days Inn Ashland

12700 State Route 180

Ashland

KY

41102-9356

435127

053922

No

Days Inn Glasgow

105 Days Inn Blvd.

Glasgow

KY

42141-1096

435127

053923

No

 

 

 

 

 

 

 

 

Savannah Suites Atlanta

140 Pine Street

Atlanta

GA

30308-3413

432039

049193

Yes

Savannah Suites Augusta

3421 Wrightsboro Road

Augusta

GA

30909-2503

431562

049188

No

Savannah Suites Chamblee

5280 Peachtree Industrial Blvd.

Chamblee

GA

30341-2625

431562

049458

No

Savannah Suites Greenville

2015 Wade Hampton Blvd.

Greenville

SC

29615-1036

431562

049487

No

Savannah Suites Jonesboro

8240 Tara Blvd.

Jonesboro

GA

30236-3104

431562

049457

No

Savannah Suites Savannah

60 W Montgomery Cross Road

Savannah

GA

31406-3413

431562

049190

No

Savannah Suites Stone Mountain

4893 Memorial Drive

Stone Mountain

GA

30083-4175

431562

049192

No

 

 

 

 

 

 

 

 

Super 8 Billings

5400 Southgate Drive

Billings

MT

59101-4631

431830

050054

No

Super 8 Boise

2773 Elder Street

Boise

ID

83705-4702

431830

050055

No

Super 8 Terre Haute

3089 S. 1st Street

Terre Haute

IN

47802-3787

431830

050059

No

Super 8 Columbus Airport

2935 Warm Springs Road

Columbus

GA

31909-5248

431830

050060

No

Super 8 Green Bay

2868 S. Oneida Street

Green Bay

WI

54304-5753

435397

054654

No

 

 

 

 

 

 

 

 

Comfort Inn Glasgow

2110 Cavalry Drive

Glasgow

KY

42141-1034

435128

053924

No

Comfort Suites South Bend

52939 State Road 933 N.

South Bend

IN

46637-3248

435130

020993

No

 

 

 

 

 

 

 

 

Baymont Inn

149 Willabrook Drive

Brooks

KY

40109-5254

435128

053925

No

 

 

 

 

 

 

 

 

Comfort Inn

255 Lore Road

Solomons

MD

20688

all

070251

No

Comfort Inn

2608 South US Hwy 421

Harlan

KY

40831

all

070252

Yes

 

 

 

 

 

 

 

 

 



 

 

 

 

 

6001-2.10.14

Loan ID No(s):435130, 431562, 431830, 432039, 435127, 435397

18881039.6

 

 

 

--------------------------------------------------------------------------------